Citation Nr: 0121906	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right leg (to 
include the right hip) disability as secondary to the 
service-connected post operative residuals, medial 
meniscectomy, right knee.

2.  Entitlement to service connection for a low back 
disability as secondary to the service-connected post 
operative residuals, medial meniscectomy, right knee.

3.  Entitlement to an increased rating for post operative 
residuals, medial meniscectomy, right knee, currently rated 
as 20 percent disabling.

4.  Entitlement to an effective date earlier than January 29, 
1998, for a grant of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Evidence pertinent to the issues on appeal was received at 
the May 2000 Board hearing.  The veteran has waived initial 
RO consideration of this evidence.

The Board notes that the question of whether the veteran had 
submitted a timely appeal to the secondary service connection 
issues was discussed at the May 2000 Board hearing and in 
correspondence dated in March 2001.  The veteran submitted a 
statement in response in May 2001 which was accompanied by a 
VA Form 9 dated 10/4/00.  He asserts that this document was 
in fact submitted and never was inserted into the claims 
folder.  The undersigned accepts his declaration that the 
appeal form did indeed arrive at the RO on or about October 
4, 2000.

FINDINGS OF FACT

1.  A right leg (to include the right hip) and low back 
disability were not caused or aggravated by the veteran's 
service-connected right knee disability.

2.  The veteran's right knee disability is primarily 
manifested by pain on use, some limitation of motion, and no 
more than moderate instability; X-rays have revealed 
degenerative changes.

3.  In July 1994 VA was in receipt of a letter from the 
veteran that can reasonably be construed as a formal or 
informal claim of entitlement to VA benefits based on a left 
knee disability.


CONCLUSIONS OF LAW

1.  The veteran's right leg (to include the right hip) and 
low back disabilities are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (a) (2000).

2.  The schedular criteria for a rating in excess of 20 
percent for post operative residuals, medial meniscectomy, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2000).

3.  The schedular criteria for a separate 10 percent rating 
for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000); VAOPGCPREC 
23-97 and 9-98.

4.  Entitlement to an effective date of July 11, 1994 for a 
grant of service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.160 (c), 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded VA examinations to 
assist in rating his service-connected disability, and a VA 
examination with an opinion of etiology (concerning the 
secondary serve connection claims) has also been associated 
with the claims file.  Under the circumstances, the Board 
finds that the record as it stands allows for equitable 
appellate review and that there has been compliance with the 
provisions of the VCAA.

I.  Secondary Service Connection Claims

The veteran claims that his right hip and back disorders were 
caused or aggravated by his service-connected right knee 
condition.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the veteran was granted service 
connection for a right knee disability in an April 1970 
rating decision.  The veteran contends that his right hip and 
back disorders are causally related to his service-connected 
right knee disability.

VA records have revealed degenerative disc disease of the 
lumbar spine and have also revealed that the veteran's right 
leg is 1/4 inch shorter than his left leg.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim, including the 
testimony given at the May 2000 Board hearing.  The Board 
finds that the preponderance of the evidence shows that a 
right hip and low back disorder were not caused or aggravated 
by his service-connected right knee disability.  An April 
1999 VA examiner has specifically indicated that the 
veteran's low back disability and right leg shortening are 
not related to his service-connected right knee disability; 
no contrary medical opinion is of record.  As for any right 
hip claim, the record is absent for any diagnosis of a right 
hip disability.  In view of the foregoing, the preponderance 
of the evidence is against the claim for service connection 
for a right leg (to include the right hip) and low back 
disabilities as secondary to a service-connected right knee 
disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

II.  Increased Rating For Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's right knee disability is currently rated as 20 
percent disabling under Diagnostic Codes 5010-5257.  Under 
Diagnostic Code 5257, impairment of the knee is rated 20 
percent when moderate and 30 percent when severe, as measured 
by the degree of recurrent subluxation or lateral 
instability.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic 
Code 5003 provides that degenerative arthritis, established 
by X-ray findings, shall be rated on limitation of motion of 
the affected joint.  Limitation of flexion of the leg is 
rated 20 percent at 30 degrees, and 30 percent at 15 degrees 
under Diagnostic Code 5260.  Limitation of extension of the 
leg is rated 20 percent at 15 degrees, and 30 percent at 20 
degrees under Diagnostic Code 5261.  The Board observes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

As noted, a 30 percent rating under Diagnostic Code 5257 
necessitates a finding of severe subluxation and/or 
instability.  Although the Board concedes that the veteran 
wears a right knee brace, evincing some instability, and has 
testified at the May 2000 Board hearing to difficulties with 
his right knee, the Board notes that there have been no 
clinical findings of recurrent subluxation or of more than 
mild instability (the January 1998 VA examiner noted slight 
right knee laxity) on the VA examinations and treatment 
records (the most recent VA examination of record, dated in 
April 1999, found the veteran's right knee to be stable with 
no evidence of ligamentous laxity).  Further, the veteran's 
right knee disability has not been described as severe.  
Accordingly, it is apparent the veteran is not entitled to a 
30 percent evaluation based on recurrent subluxation and/or 
lateral instability.  Further, as the measurements noted in 
the VA examinations of record essentially showed only 
moderate limitation of motion, it is clear that the evidence 
does not show flexion or extension limited to a degree so as 
to warrant an evaluation in excess of 20 percent disabling 
under Diagnostic Codes 5260 or 5261.

Other diagnostic codes potentially applicable include 
Diagnostic Code 5256 for ankylosis of the knee and Diagnostic 
Code 5262 for impairment of the tibia and fibula.  However, 
the evidence does not show either right knee ankylosis or 
malunion of the tibia and fibula, and these diagnostic codes 
are not applicable to this case.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain 
has been reported on examination, there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function or additional limitation of 
motion to a degree that would support a rating in excess of 
20 percent under the applicable rating criteria.  For 
example, the medical evidence does not suggest that pain or 
other symptomatology results in further limitation of motion 
of the knee that approaches limitation of flexion of the 
right leg to less than 30 degrees or limitation of extension 
of the right leg to more than 20 degrees.  The Board, 
therefore, concludes that an evaluation in excess of 20 
percent for the veteran's right knee disability under 
38 C.F.R. §§ 4.40, 4.45 is not warranted.

The Board notes that, although scars have been reported on VA 
examinations, they have not been found to be poorly nourished 
or tender and painful on objective demonstration so at to 
warrant an additional evaluation.  Diagnostic Codes 7803 and 
7804.

VA's General Counsel has indicated that when a knee 
disability is rated under Diagnostic Code 5257 and there is 
also evidence of arthritis, then separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 are 
permissible.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  While the examinations do 
not show that the veteran's right knee results in limitation 
of motion so as to warrant a separate 10 percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate rating may also be assigned for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 if range of motion 
is inhibited by pain.  VAOPGCPREC 9-98.  As the January 1998 
VA examination showed some limitation of right knee motion, 
as well as pain on motion, the Board finds that a separate 10 
percent rating under Diagnostic Code 5003 is warranted in 
addition to the 20 percent rating under Diagnostic Code 5257.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
disability has resulted in frequent hospitalizations or 
caused a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.  Effective Date For A Grant Of Service Connection For A 
Left Knee Disability

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Id.

By action of the RO in March 1999, service connection on a 
secondary basis was established for a left knee disability 
(characterized as medial meniscus tear, left knee, with 
degenerative joint disease) and an effective date of January 
29, 1998 was assigned.

The question presented by this appeal is whether any claim, 
be it formal or informal, for service connection for a left 
knee disability was received by VA earlier than January 29, 
1998, and whether any such claim preceded or followed the 
date on which entitlement arose.

The Board notes that in a statement dated in July 6, 1994, 
the veteran remarked that his left knee injury was the direct 
result of his right knee injury.  The Board finds that the 
July 6, 1994 letter demonstrated an intent on the part of the 
veteran to apply for service connection for his left knee 
disability on a secondary basis.  As such, entitlement to an 
effective date of July 1994 for the grant of service 
connection for a left knee disability is warranted.

The Board notes that the date of an outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  In this 
regard, the Board notes that X-rays of the veteran's left 
knee were performed in November 1993, thereby raising the 
issue of whether the effective date for the veteran's claim 
for service connection for a left knee disability should be 
November 1993.  However, the cited regulation is predicated 
on a prior allowance of a claim for pension or compensation.  
38 C.F.R. § 3.157(b).  In this case, the veteran's July 1994 
claim was not pre-dated by an adjudication of the type cited 
in 38 C.F.R. § 3.157(b), and, as such, that regulation does 
not afford a basis for finding that a claim, be it formal or 
informal, for service connection for a left knee disability 
was filed earlier than July 1994.  Reports such as the 
November 1993 X-rays may constitute an informal claim for 
some benefits, such as an increased rating for a condition 
already established as service-connected, but such does not 
apply to original applications for service connection where 
there has been no prior allowance or disallowance of a formal 
claim for service connection. 

In sum, the Board has found that the veteran raised a claim 
of entitlement to service connection for a left knee 
disability (on a secondary basis) in the letter dated on July 
6, 1994. It appears that the letter was received by the RO on 
July 11, 1994.  Neither the rating decision dated July 11, 
1994, nor the rating decision of December 28, 1994, addressed 
the issue of secondary service connection for that joint. 
Accordingly, entitlement to an effective date of July 11, 
1994, for the grant of service connection for a left knee 
disability is warranted.


ORDER

Service connection for a right leg (to include the right hip) 
and low back disability as secondary to the service-connected 
right knee disability is denied.

Entitlement to a disability rating in excess of 20 percent 
for post operative residuals, medial meniscectomy, right 
knee, is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the right knee is granted.

Entitlement to an effective date of July 11, 1994 for a grant 
of service connection for a left knee disability is granted.



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

 

